Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This NON-FINAL action is in response to Applicant’s Request for Continued Examination (RCE) of 13 January 2021. Claims 1-20 are pending and have been considered as follows. 
Response to Arguments
	Applicant’s arguments with respect to Claim Objections to claim 6 as set forth in the office action of 17 July 2020 have been considered and are persuasive. Therefore, Claim Objections to claim 6 as set forth in the office action of 17 July 2020 has been withdrawn.
Applicant’s arguments with respect to rejection of claims 1-20 under 35 USC 112(a) as set forth in the office action of 17 July 2020 have been considered and are persuasive. Therefore, rejection of claims 1-20 under 35 USC 112(a) as set forth in the office action of 17 July 2020 has been withdrawn.
Applicant’s arguments with respect to rejection of claims 1-20 under 35 USC 112(b) as set forth in the office action of 17 July 2020 have been considered and are persuasive. Therefore, rejection of claims 1-20 under 35 USC 112(b) as set forth in the office action of 17 July 2020 has been withdrawn.
Applicant’s arguments with respect to rejection of claims 1-20 under 35 USC 103 as set forth in the office action of 17 July 2020 have been considered and are persuasive. Therefore, rejection of claims 1-20 under 35 USC 103 as set forth in the 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: (382), (384), (386) in Figure 3 and (430) in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites the limitation “transmitting, by the computing system, the input to the autonomous flight system to cause the autonomous flight system …”; there is no support in the specification for such limitation. While various computing systems are mentioned in the specification, there is no support for the computing system which is in charge of determining the flight plan and identifying one or more changes to the flight path responsive to input received via the one or more I/O devices (the computing system used for the first two limitations of claim 9) to be also in charge of “transmitting, by the computing system, the input to the autonomous flight system”. Therefore, claim 9 is rejected as including a limitation which is a new matter. 
	Claims 10-17 are rejected as being dependent upon a rejected claim.
	Appropriate Correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite because of the recited limitation “autonomous flight operations” in line 4 and “an autonomous flight system” in lines 4-5. It is unclear, to the Examiner, whether Applicant is referring to the same autonomous flight operations and/or same autonomous flight system, respectively, previously recited in the preamble of claim 9 or not. 

Claims 11, 14 and 17 are indefinite because of the recited limitation “changes in aircraft operations, aircraft dynamics or a trip profile”. It is unclear, to the Examiner, whether Applicant is referring to the same aircraft operations and/or same aircraft dynamics previously recited in claim 9 or not. 

Claim 18 is indefinite because of the recited limitation “a vehicle” in line 8. Since previously, claim 18 recites “an aircraft” in line 1; it is unclear to the Examiner whether “a vehicle” is a typographical error and is meant to be “the aircraft” or not.
Claim 18 is further indefinite because of the recited limitation “alter or return to the flight path of the flight plan conducted by the autonomous system”. The only limitation which is “conducted by the autonomous system” is the autonomous flight operations; therefore, it is unclear, what exactly Applicant is referring to by “the flight path of the flight plan conducted by the autonomous system”. Examiner suggests amending this limitation to “the flight path of the flight plan corresponding to the autonomous flight operations conducted by the autonomous system” or to “the flight path of the flight plan” as Applicant sees fit in order to avoid any 112 issues 

Claims 19 and 20 are indefinite because of the recited limitation “changes in the flight path” and “changes to the flight path”, respectively. It is unclear, to the Examiner, whether Applicant is referring to the same one or more changes to the flight path previously recited in claim 18 or not.

Claims 10, 12, 13 and 15-16 are rejected as being dependent upon a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7, 9-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cherepinsky (WO2016048713A1) in view of Jones (US20090105890A1).
Regarding claim 1, Cherepinsky discloses an apparatus (see at least abstract and [0030]) comprising: a computing system (see at least [0003] and [0024]); and one or more input/output (“I/O”) devices coupled to the computing system (see at least Figure 2, Figure 3, [0003], [0024], [0026] and [0030]) and configured to receive an input from a user related to one or more changes to a flight path executed by an autonomous flight system (see at least [0003], [0023], [0026], [0029] and [0030]).
(abstract, Figure 1, Figure 3, Figure 4, [0016]-[0019], [0024], [0028]-[0030] and [0041]-[0050]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cherepinsky to incorporate the teachings of Jones to transmit the input to the autonomous flight system to cause the autonomous flight system to i) temporarily suspend the flight path and enter a pilot directed autonomy mode, ii) adjust, responsive to the input, at least one of aircraft operations or aircraft dynamics, and iii) subsequently alter or return to the flight path after entry of the input into the autonomous flight system; wherein the input received via the one or more I/O devices does not cause the autonomous flight system to disengage since they are both directed to autonomous flight control of an aircraft and use of Jones would ensure increased safety and reliability of the autonomous system of Cherepinsky’s disclosure.

Regarding claim 2, Cherepinsky as modified by Jones discloses wherein the one or more I/O devices provide feedback associated with the one or more changes to the flight path (see at least Cherepinsky [0005], [0024] and [0030]).

Regarding claim 3, Cherepinsky as modified by Jones discloses wherein the feedback is at least one of visual, auditory or tactile (see at least Cherepinsky [0005], [0006] and [0030]).

Regarding claim 4, Cherepinsky as modified by Jones discloses wherein the one or more I/O devices comprise at least one of: a touch-based display screen, a physical button, a knob, a proximity sensor, a thumb wheel and a joystick (see at least Cherepinsky [0026] and [0030]).

Regarding claim 5, Cherepinsky as modified by Jones discloses wherein the touch-based display screen provides one of: visual feedback, an alert or mode announcements related to the one or more changes to the user (see at least Cherepinsky [0006], [0026] and [0030]; Cherepinsky discloses that the input/output devices can be haptic-enabled device, a display device or screen, etc and that feedback can be in form of audio signals, force signals  and/or tactile which are the same as an alert, soft bumps and hard stop feedback is also broadly interpreted as mode announcements related to one or more changes to the user).

Regarding claim 6, Cherepinsky as modified by Jones discloses that the input/output devices in his disclosure include haptic-enabled device, a display device or screen, a graphical user interface, etc. (see at least Cherepinsky [0026]), also discloses that the path planner autonomously recalculates a flight plan due to a change (see at least Cherepinsky [0030]). Therefore, even though Cherepinsky does not expressly disclose the touch-based display screen providing a change confirmation with associated the one or more changes to the user; it would have been obvious to one of ordinary skill in the art to have the touch-based display screen of Cherepinsky as modified by Jone’s disclosure to provide the change confirmation associated with the one or more changes to the flight path of Cherepinsky as modified by Jone’s disclosure. Motivation would be to let the user know about his/her intended change in a clear and accurate way to avoid any complications from occurring.

Regarding claim 7, Cherepinsky as modified by Jones discloses the apparatus of claim 1, wherein the one or more changes include changes to at least one of a final destination, an intermediate destination, speed, a heading, climb, descent, and a turn (see at least Cherepinsky [0003], [0024] and [0030]).

Regarding claim 9, Cherepinsky discloses a method for implementing autonomous flight operations in an autonomous flight system (see at least abstract, [0023], [0029] and [0030]), the method comprising: determining, by a computing system comprising at least one processor, a flight plan corresponding to autonomous flight operations conducted by an autonomous flight system on a vehicle (see at least [0003], [0004], [0023]-[0025] and [0029]; Cherepinsky discloses that his disclosure can be used for an autonomous and/or optionally-piloted aircraft, Cherepinsky also discloses a vehicle agent that determines commands based on flight plan);; identifying, by the computing system responsive to input received via one or more input/output ("I/O") devices coupled to the computing system, one or more changes to a flight path of the flight plan corresponding to the autonomous flight operations conducted by the autonomous flight system (see at least [0003], [0004], [0024], [0026] and [0030]).
Cherepinsky does not explicitly disclose transmitting, by the computing system, the input to the autonomous flight system to cause the autonomous flight system to i) temporarily suspend the flight path and provide a pilot directed autonomy mode to manually adjust, responsive to the input, at least one of aircraft operations or aircraft dynamics, and ii) subsequently alter or return to the flight path after entry of the input into the autonomous flight system. However, such matter is suggested by Jones (abstract, Figure 1, Figure 3, Figure 4, [0016]-[0019], [0024], [0028]-[0030] and [0041]-[0050]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cherepinsky to incorporate the teachings of Jones of transmitting, by the computing system, the input to the autonomous flight system to cause the autonomous flight system to i) temporarily suspend the flight path and provide a pilot directed autonomy mode to manually adjust, responsive to the input, at least one of aircraft operations or aircraft dynamics, and ii) subsequently alter or return to the flight path after entry of the input into the autonomous flight system since they are both directed to autonomous flight control of an aircraft and 

Regarding claim 10, Cherepinsky as modified by Jones discloses wherein the one or more I/O devices comprises one or more inceptors (see at least Cherepinsky [0003], [0024], [0026] and [0030]) further comprising monitoring, by the computing system, the one or more inceptors for the input (see at least Cherepinsky [0003], [0004], [0024], [0026] and [0030]).

Regarding claim 11, Cherepinsky as modified by Jones discloses further comprising providing feedback related to changes in aircraft operations, aircraft dynamics or a trip profile to a user via the one or more I/O devices (see at least Cherepinsky [0005], [0024] and [0030]).

Regarding claim 12, Cherepinsky as modified by Jones discloses wherein the feedback is visual, auditory or tactile (see at least Cherepinsky [0005], [0006] and [0030]).

Regarding claim 14, Cherepinsky does not explicitly disclose wherein changes to aircraft operations, aircraft dynamics or a trip profile does not cause the autonomous flight system to disengage. However, such matter is suggested by Jones (abstract, Figure 1, Figure 3, Figure 4, [0016]-[0019], [0024], [0028]-[0030] and [0041]-[0050]). It would have been obvious to one of ordinary skill in the art before the effective filling 


	Regarding claim 15, Cherepinsky as modified by Jones discloses wherein the autonomous flight system controls a rotary-wing or fixed-wing aircraft (see at least Cherepinsky [0023] and [0029]).

	Regarding claim 16, Cherepinsky as modified by Jones discloses wherein the one or more I/O devices comprise at least one of: an inceptor, a touch-based display screen, a physical button, a knob, a proximity sensor, a thumb wheel and a joystick (see at least Cherepinsky [0026] and [0030]).

	Regarding claim 17, Cherepinsky as modified by Jones discloses wherein the touch-based display screen provides one of: visual feedback, an alert or mode announcements related to changes to the aircraft operations, aircraft dynamics or a trip profile (see at least Cherepinsky [0006], [0026] and [0030]; Cherepinsky discloses that the input/output devices can be haptic-enabled device, a display device or screen, etc and that feedback can be in form of audio signals, force signals  and/or tactile which are the same as an alert, soft bumps and hard stop feedback is also broadly interpreted as mode announcements related to one or more changes to the user).

	Regarding claim 18, Cherepinsky discloses an optionally-piloted vehicle system for an aircraft (see at least abstract, [0023], [0029] and [0030]), the optionally-piloted vehicle system comprising: an autonomous system (see at least [0023], [0029] and [0030]); and18SK-07762-US (LMS0894US) a processing system coupled to the autonomous system (see at least [0003], [0004], [0023], [0024] and [0030]), the processing system comprising at least one processor and memory having instructions stored thereon that, when executed by the at least one processor, cause the autonomous system to (see at least [0003] and [0024]): determine a flight plan (see at least [0003], [0004], [0024] and [0025]); conduct autonomous flight operations on a vehicle in response to the determined flight plan (see at least [0023], [0024] and [0029]; Cherepinsky discloses that his disclosure can be used for an autonomous and/or optionally-piloted aircraft, Cherepinsky also discloses a vehicle agent that determines commands based on flight plan); identify, responsive to input received via one or more input/output ("I/O") devices coupled to the processing system, one or more changes to a flight path of the flight plan corresponding to the autonomous flight operations conducted by the autonomous system (see at least [0003], [0024], [0026] and [0030]; flight path is recalculated based on the revised trajectory).
Cherepinsky does not explicitly disclose temporarily suspend the flight path and enter a pilot directed autonomy mode to allow a user to manually adjust, responsive to the input, at least one of aircraft operations or aircraft dynamics; and subsequent to (abstract, Figure 1, Figure 3, Figure 4, [0016]-[0019], [0024], [0028]-[0030] and [0041]-[0050]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cherepinsky to incorporate the teachings of Jones to temporarily suspend the flight path and enter a pilot directed autonomy mode to allow a user to manually adjust, responsive to the input, at least one of aircraft operations or aircraft dynamics; and subsequent to manual adjustment of the at least one of the aircraft operations or the aircraft dynamics, alter or return to the flight path of the flight plan conducted by the autonomous system since they are both directed to autonomous flight control of an aircraft and use of Jones would ensure increased safety and reliability of the autonomous system of Cherepinsky’s disclosure.

	Regarding claim 19, Cherepinsky as modified by Jones discloses wherein the one or more I/O devices comprise an inceptor configured to provide feedback related to changes in the flight path to the user (see at least Cherepinsky [0005], [0006] and [0030]).

Regarding claim 20, Cherepinsky does not explicitly disclose wherein changes to the flight path do not cause the autonomous system to disengage. However, such matter is suggested by Jones (abstract, Figure 1, Figure 3, Figure 4, [0016]-[0019], [0024], [0028]-[0030] and [0041]-[0050]). It would have been obvious to one of .


Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cherepinsky (WO2016048713A1) in view of Jones (US20090105890A1) in further view of Cherepinsky (US20150314857A1).
Regarding claim 8, Cherepinsky (WO713A1) discloses that the input/output devices in his disclosure include haptic-enabled device, a display device or screen, a graphical user interface, etc. (see at least [0026]), he also discloses that the path planner autonomously recalculates a flight plan due to a change input by the user, determines costs, additional fuel or time associated with the revised trajectory and provides this information to haptic feedback subsystem (see at least [0030]) which could be broadly interpreted as the apparatus being communicatively coupled to an autonomous mission analysis user interface; however, to expedite the prosecution, Cherepinsky (US857A1) is used. 
Cherepinsky (US857A1) teaches wherein the apparatus is communicatively coupled to an autonomous mission analysis user interface (see at least [0012], [0033]-[0036]).


Regarding claim 13, Cherepinsky as modified by Jones discloses wherein the one or more I/O devices comprises one or more inceptors (see at least Cherepinsky [0003], [0024], [0026] and [0030]). Cherepinsky (WO713A1) discloses that the input/output devices in his disclosure include haptic-enabled device, a display device or screen, a graphical user interface, etc. (see at least [0026]), he also discloses one or more inceptors (see at least [0030]) and that the path planner autonomously recalculates a flight plan due to a change input by the user, determines costs, additional fuel or time associated with the revised trajectory and provides this information to haptic feedback subsystem (see at least [0030]) which could be broadly interpreted as wherein the one or more inceptors communicatively coupled to an autonomous mission analysis user interface; however, to expedite the prosecution, Cherepinsky (US857A1) is used. 
Cherepinsky (US857A1) teaches wherein the one or more inceptors communicatively coupled to an autonomous mission analysis user interface (see at least [0012], [0033]-[0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/S.M./           Examiner, Art Unit 3667                                                                                                                                                                                             

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667